        Case 1:20-cv-00520-GWC Document 1 Filed 04/29/20 Page 1 of 24



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


BUFF ALO XEROGRAPHIX INC.,
for itself and on behalf of a class of
similarly situated policyholders,
                                         Plaintiffs,

-v-

SENTINEL INSURANCE COMPANY, LTD.;
THE HARTFORD INSURANCE GROUP a/k/a
THE HARTFORD FINANCIAL SERVICES
GROUP, INC.;                                                           COMPLAINT
HARTFORD FIRE INSURANCE COMPANY;
HARTFORD ACCIDENT AND INDEMNITY
COMPANY;                                                              Civ. Action No.:
HARTFORD CASUALTY INSURANCE
COMPANY;
HARTFORD INSURANCE COMPANY
OF ILLINOIS;
HARTFORD INSURANCE COMPANY
OF THE MIDWEST;                                                JURY TRIAL DEMANDED
HARTFORD UNDERWRITERS INSURANCE
COMPANY;
NEW ENGLAND INSURANCE COMPANY;
NEW ENGLAND REINSURANCE
CORPORATION;
PACIFIC INSURANCE COMP ANY, LIMITED;
PROPERTY AND CASUALTY INSURANCE
COMPANY OF HARTFORD;
TRUMBULL INSURANCE COMPANY; and
TWIN CITY FIRE INSURANCE COMPANY

                                         Defendants.


       Plaintiff Buffalo Xerographix Inc. ("Plaintiff' or "BXI" or the "Insured"), for itself and as

a representative of a proposed class of plaintiff policy holders, by and through its attorneys, Duke

Holzman Photiadis & Gresens LLP, as and for its Complaint against Defendants Sentinel

Insurance Company, Ltd. ("Sentinel"), The Hartford Insurance Group a/k/a The Hartford Financial
        Case 1:20-cv-00520-GWC Document 1 Filed 04/29/20 Page 2 of 24



Services Group, Inc.("HIG"), Hartford Fire Insurance Company ("Hartford Fire"), Hartford

Accident and Indemnity Company ("Hartford Accident"), Hartford Casualty Insurance Company

("Hartford Casualty"), Hartford Insurance Company of Illinois ("Hartford Illinois"), Hartford

Insurance Company of the Midwest ("Hartford Midwest"), Hartford Underwriters Insurance

Company ("Hartford Underwriters"), New England Insurance Company ("New England"), New

England Reinsurance Corporation ("New England Reinsurance"), Pacific Insurance Company,

Limited ("Pacific"), Property and Casualty Insurance Company of Hartford ("Hartford Property"),

Trumbull Insurance Company ("Trumbull"), and Twin City Fire Insurance Company ("Twin

City") (each of the foregoing being a "Defendant" and collectively the "Defendants"), states and

alleges as follows:


                                        INTRODUCTION

        1.     The instant matter arises from contracts of insurance entered into between

(a) Plaintiff and other Class members, and (b) Defendants.

       2.      The Policies issued by Defendants to Plaintiff and the Class members are generally

known as commercial property insurance, and include, without limitation: (a) policies identified

by Defendants as "Spectrum Business Owner's Policy"; and (b) Special Property Coverage Form

SS 00 07 07 05 (the "Policy").

       3.      The Policy issued by Defendants to Plaintiff and the other Class members is "all

risk" and, as such, provides coverage for physical loss of property resulting from any cause unless

the loss is "Excluded" or "Limited."

       4.      The Policy issued by Defendants to Plaintiff and Class members do not contain an

exclusion or limitation expressly addressing losses caused by or related to a virus.




                                                -2-
          Case 1:20-cv-00520-GWC Document 1 Filed 04/29/20 Page 3 of 24



          5.     Defendants have stated that the Policy does not provide Plaintiff and other Class

members with insurance coverage benefits for losses due to and/or relating to the novel

coronavirus (the "Virus"), the disease caused by the Virus-COVID-19 ("CV-19"), and/or the

actions of various civil authorities in response to the Virus and/or CV-19 that prohibit, limit or

restrict access and/or use, directly or indirectly, of the premises ("CA Orders"), including that there

is no coverage for business interruption, the loss of business income, extended business income,

loss based on the actions of civil authorities to limit access to property, property loss, extra expense

loss, and dependent property loss (collectively "BI Losses").

          6.     The Special Property Coverage Form, under "Duties in the Event of Loss," directed

and required:

          You [Plaintiff and other Class members] must see that the following are done in the
          event of loss of or damage to Covered Property:

          d.     Take all reasonable steps to protect the Covered Property from further
                 damage and keep a record of your expenses necessary to protect the
                 Covered Property, for consideration in the settlement of the claim.

Commonly referred to as a "Sue and Labor" provision, policyholders are entitled to coverage for

reimbursement of costs and expenses incurred as a result of complying with such provision.

("SL Losses").

          7.     Defendants have denied coverage to Plaintiff and other Class members for BI

Losses, SL Losses, and other damages arising from and related to the Virus, CV-19 and the CA

Orders.

          8.     Defendants breached their insurance contracts with Plaintiff and other Class

members by failing to provide the coverage and benefits as identified herein.




                                                  -3-
        Case 1:20-cv-00520-GWC Document 1 Filed 04/29/20 Page 4 of 24



                                           PARTIES

       9.     Plaintiff BXI is a New York business corporation with its principal place of

business located in the State of New York, County of Erie, at 33 Peuquet Parkway, Tonawanda,

New York 14150 (the "Premises").

       10.    Upon information and belief, Defendant HIG is an insurance company organized

under the laws of the State of Delaware and registered and duly authorized to transact insurance

business in the State of New York.

       11.    Upon information and belief, Defendant Sentinel is a stock insurance company of

Defendant HIG, organized under the laws of the State of Connecticut and registered and duly

authorized to transact insurance business in the State of New York.

       12.    Upon information and belief, each of the following Defendants is a stock insurance

company ofHIG:

               a.     Hartford Fire Insurance Company, an insurance company organized
                      under the laws of the State of Connecticut and registered and duly
                      authorized to transact insurance business in the State of New York;

              b.      Hartford Accident and Indemnity Company, an insurance company
                      organized under the laws of the State of Connecticut and registered
                      and duly authorized to transact insurance business in the State of
                      New York;

               c.     Hartford Casualty Insurance Company, an insurance company
                      organized under the laws of the State of Indiana and registered and
                      duly authorized to transact insurance business in the State of New
                      York;

              d.      Hartford Insurance Company of Illinois, an insurance company
                      organized under the laws of the State of Illinois and registered and
                      duly authorized to transact insurance business in the State of New
                      York;

               e.     Hartford Insurance Company of the Midwest, an insurance company
                      organized under the laws of the State oflndiana and registered and
                      duly authorized to transact insurance business in the State of New
                      York;

                                              -4-
        Case 1:20-cv-00520-GWC Document 1 Filed 04/29/20 Page 5 of 24



               f.      Hartford Underwriters Insurance Company, an insurance company
                       organized under the laws of the State of Connecticut and registered
                       and duly authorized to transact insurance business in the State of
                       New York;

               g.      New England Insurance Company, an insurance company organized
                       under the laws of the State of Connecticut and registered and duly
                       authorized to transact insurance business in the State of New York;

               h.      New England Reinsurance Corporation, an insurance company
                       organized under the laws of the State of Connecticut and registered
                       and duly authorized to transact insurance business in the State of
                       New York;

               1.      Pacific Insurance Company, Limited, an insurance company
                       organized under the laws of the State of Connecticut and registered
                       and duly authorized to transact insurance business in the State of
                       New York;

               J.      Property and Casualty Insurance Company of Hartford, an insurance
                       company organized under the laws of the State of Indiana and
                       registered and duly authorized to transact insurance business in the
                       State of New York;

               k.      Trumbull Insurance Company, an insurance company organized
                       under the laws of the State of Connecticut and registered and duly
                       authorized to transact insurance business in the State of New York;
                       and

               1.      Twin City Fire Insurance Company, an insurance company
                       organized under the laws of the State of Indiana and registered and
                       duly authorized to transact insurance business in the State of New
                       York.

The foregoing affiliated stock insurance companies of HIG, other than Defendant Sentinel, are

hereinafter the "Affiliates."

        13.    This Court has jurisdiction pursuant to 28 U.S.C. § 1332.

        14.    Venue is proper in this district under 28 U.S.C. §1391.

        15.    A substantial part of the events or omissions giving rise to the claims occurred in

this district, including Plaintiffs purchase of the insurance policy, Plaintiffs business operations,

the property that is the subject of insurance policy is in the State of New York, County of Erie, and


                                                -5-
         Case 1:20-cv-00520-GWC Document 1 Filed 04/29/20 Page 6 of 24



the loss events impacting Plaintiffs business and property for which coverage was denied took

place in the district.


                                               FACTS

A.      The Policy

        16.     Defendants HIG and/or Sentinel issued and delivered to Plaintiff an insurance

policy bearing the policy number 01 SBA RG9986 SB (the "BXI Policy"). A copy of the BXI

Policy is attached hereto as Exhibit A.

        17.      The BXI Policy is the same or substantially similar to each Policy issued by

Defendants to Class members.

        18.      Form SS 00 01 03 14 of the BXI Policy provides "Spectrum Business Owner's

Policy" issued by the "THE HARTFORD."

        19.      Each Policy, including the BXI Policy, was issued in consideration of a premium

which was paid to, received, and retained by Defendants.

        20.      The BXI Policy covered certain losses occurring between February 1, 2020, and

February 1, 2021, including losses occurring at the Premises.

        21.      The BXI Policy states:

        This Spectrum Policy consists of Declaration, Coverage Forms, Common Policy
        Conditions and any other Forms and Endorsements issued to be a part of the Policy. This
        insurance is provided by the stock insurance company of the Hartford Insurance Group
        shown below.

        INSURER:         SENTINEL INSURANCE COMPANY, LIMITED
                         One Hartford Plaza, Hartford, CT 0615 5

        22.      Plaintiff is identified in the BXI Policy as the "Named Insured."

        23.      Each Policy, including the BXI Policy, provides coverage on an "all risk" rather

than specified peril basis.

                                                 -6-
          Case 1:20-cv-00520-GWC Document 1 Filed 04/29/20 Page 7 of 24



          24.   "All risk" insurance policies cover all risks ofloss except for risks that are expressly

and specifically excluded.

          25.   Under paragraph "A. Coverage" at subparagraph 3 "Covered Causes of Loss" of

the Special Property Coverage Form, the Policy provides coverage for all "RISKS OF DIRECT

PHYSICAL LOSS unless the loss is: a. Excluded in Section B., EXCLUSIONS, or b. Limited

in Paragraph A.4. Limitations .... " (emphasis in original).

          26.   Under paragraph "A. COVERAGE" at subparagraph "5. Additional Coverages"

of the Special Property Coverage Form, the Policy provides coverage for, among other things:

"o. Business Income"; "p. Extra Expense"; "q. Civil Authority"; "r. Extended Business Income";

and "s. Business Income from Dependent Properties."

          27.   Plaintiff and other Class members have suffered BI Losses that are expressly

covered under "5. Additional Coverages" and other provisions of the Policy.

          28.   Under paragraph "E. PROPERTY LOSS CONDITIONS" at subparagraph

"3. Duties in the Event of Loss or Damage" of the Special Property Coverage Form, the Policy

provides "in the event of loss of or damage to Covered Property" insureds must "[t]ake all

reasonable steps to protect the Covered Property from further damage and keep a record of your

expenses necessary to protect the Covered Property, for consideration in the settlement of the

claim."

          29.   Plaintiff BXI, and upon information and belief Class members, complied with the

insureds' obligations under Duties in Event of Loss or Damage and incurred SL Losses.

          30.   The "Exclusions" do not reference, restrict, limit or preclude coverage for losses

resulting directly or indirectly from a virus.




                                                  -7-
        Case 1:20-cv-00520-GWC Document 1 Filed 04/29/20 Page 8 of 24



        31.     The "Limitations" do not restrict, limit or preclude coverage for losses resulting

directly or indirectly from a virus.


B.      Absence of "Exclusion of Loss due to Virus or Bacteria" Endorsement

        32.     Since in or before 2006, the insurance industry, including Defendants, have been

aware of the risks of damage to property, physical loss of property, and damage to business

operations associated with viruses and bacteria.

        33.     In or about 2006, the insurance industry adopted a standard form policy

endorsement for commercial property policies commonly known as "Exclusion of Loss Due to

Virus or Bacteria." This has otherwise been referred to as Multistate Form Filing CF-2006-0VBEF

and/or endorsement CP 01 75 07 06 (New York) or CP 01 40 07 06 (collectively, the "Virus

Exclusion").

        34.     The intended purpose of the Virus Exclusion is to eliminate virus and bacteria

related losses from coverage under all risk insurance policies.

        35.     The Policy does not contain the Virus Exclusion.

        36.     The Policy does not contain an exclusion substantially the same or similar to the

Virus Exclusion.

        37.     The Policy does not exclude or limit coverage for losses experienced by Plaintiff

BXI directly or indirectly from the Virus, CV-19 or the CA Orders.


C.      Plaintiff's Covered Loss

        38.     Plaintiff's employees, customers, and/or vendors: (a) were exposed to the Virus,

(b) tested positive for the Virus and/or CV-19, (c) were otherwise diagnosed as infected with the

Virus and/or having CV-19, (d) exhibited symptoms consistent with infection by the Virus and/or



                                               -8-
        Case 1:20-cv-00520-GWC Document 1 Filed 04/29/20 Page 9 of 24



having CV-19, and/or (e) were instructed by civil authorities and/or their medical providers to self-

isolate, quarantine, and/or suspend normal business operations.

       39.     Plaintiffs Premises, personal property, and dependent property: (a) were exposed

to the Virus, (b) had the Virus or persons with CV-19 present at their respective locations, and/or

(c) could no longer be used or operated due to orders of civil authorities issued in response to the

Virus and CV-19.

       40.     Property in the immediate area of the Premises: (a) were exposed to the Virus,

(b) had the Virus on surfaces therein, and/or (c) could no longer be used or operated due to orders

of civil authorities issued in response to the Virus and CV-19.

       41.     The presence of the Virus and persons with CV-19 caused direct physical loss of

or damage to the covered property under the Policy and the policies of other Class members, as

well as to property in the immediate area of such covered property.

       42.     The presence of the Virus and persons with CV-19 caused civil authorities

throughout New York to issue orders requiring the suspension of business and/or use of

commercial property, including the property of Plaintiff and other class members as well as

property in the immediate area of such covered property.

       43.     The CA Orders include, but are not limited to, the following Executive Orders of

New York State Governor Cuomo:

               a.      On March 7, 2020, by Executive Order 202, Governor Cuomo
                       declared a Disaster Emergency for all of New York State because of
                       CV-19;

               b.      On March 18, 2020, by Executive Order 202.6, Governor Cuomo
                       reduced all non-essential businesses' on-site workers by 50%,
                       effective at 8:00 p.m. on March 20, 2020;




                                                -9-
         Case 1:20-cv-00520-GWC Document 1 Filed 04/29/20 Page 10 of 24



                c.      On March 19, 2020, by Executive Order 202.7, Governor Cuomo
                        reduced all non-essential businesses' on-site workers by 75%,
                        effective at 8:00 p.m. on March 21, 2020; and

                d.      On March 20, 2020, by Executive Order 202.8, Governor Cuomo
                        reduced all non-essential businesses' on-site workers by 100%,
                        effective at 8:00 p.m. on March 22, 2020.

         44.    Plaintiff substantially ceased business operations on March 20, 2020, as a result of

the Virus, CV-19, and the CA Orders.

         45.    Plaintiff has suffered a direct physical loss of or physical damage to Covered

Property, including the BI Losses, as a result of the Virus, CV-19, and the CA Orders ("Loss").

         46.    The Loss constitutes an occurrence under the Policy.

         4 7.   Plaintiff is entitled to be covered and indemnified under the Policy for the Loss.


D.       Loss Reporting to BI Losses to Defendants

         48.    Defendant HIG controlled, directed, and/or participated in the preparation of the

Policy, the underwriting relating to the issuance of the Policy, and the claims intake, investigation,

and administration under the Policy, including handling of claims arising out of or related to the

Virus.

         49.    Defendant HIG, together with Sentinel, operates an (800) phone line, including

1-800-327-3636, to report claims and/or losses under the Policy (the "800 Number").

         50.    The Affiliates participate with Defendants HIG and Sentinel in the operation of the

800 Number for the reporting of claims and/or losses with respect to Spectrum Business Owner's

Policies and similar commercial property insurance issued by the Affiliates.

         51.    Defendant HIG, together with Sentinel and the Affiliates, developed and operated

a    website    for   reporting   business   mcome       related   claims   related   to   the   Virus:

www.thehartford.com/businessincomeclaim (the "HIG Website").


                                                - 10 -
       Case 1:20-cv-00520-GWC Document 1 Filed 04/29/20 Page 11 of 24



       52.     The HIG Website requires policyholders to answer multiple-choice questions about

COVID-19 rather than provide an opportunity for a narrative explanation of their claim.

       53.     Beginning in or around March 2020, policyholders that called the 800 Number were

instructed to report business interruption losses related to the Virus via the HIG Website.

       54.     Plaintiff reported the Loss to Defendant via the HIG Website. A copy of the "The

Hartford Report of Commercial Property Business Interruption Claim" submitted by Plaintiff to

Defendants via the HIG Website is attached hereto as Exhibit B.


E.     Uniform Practice to Deny Coverage for Losses related to the Virus

       55.     Defendants HIG and Sentinel arbitrarily and wrongfully disclaimed coverage for

Plaintiffs Loss.

       56.     Defendants contend that the commercial property policies issued by HIG, Sentinel

and/or the Affiliates in New York do not provide coverage for losses resulting from or related to

the Virus, CV-19, or the CA Orders.

       57.     Defendants' denial of coverage for losses related to or arising out of the Virus, CV-

19, and the CA Orders was pre-determined and without regard to the individual circumstances of

Plaintiff or other insureds, including the presence of the Virus at the insured premises.

       58.     By letter dated March 10, 2020, the New York State Department of Financial

Services directed all insurers that had issued commercial property insurance in New York to

provide details on the business interruption coverage provided under such policies ("DFS

Directive"). A copy of the DFS Directive is attached hereto as Exhibit C.

       59.     The DFS Directive explained that the purpose of this requirement was to ensure

that insurance companies "explain to policyholders the benefits under their policies and the




                                               - 11 -
          Case 1:20-cv-00520-GWC Document 1 Filed 04/29/20 Page 12 of 24



protections provided in connection with COVID-19" and required "each Insurer examine the

policies it has issued and explain the coverage each policy offers in regard to COVID-19."

          60.   Defendants HIG, Sentinel, and/or the Affiliates collectively prepared a template

response to the DFS Directive ("DFS Response"). A copy of the DFS Response is attached hereto

as Exhibit D.

          61.   Plaintiff, and upon information and belief other members of the proposed class of

policyholders, were the intended recipients of the DFS Response letter.

          62.   In the DFS Response, Defendants state the position that the Policy, and other

similar commercial property policies they have issued in New York, including Spectrum Business

Owner's Policies, do not cover losses arising from or relating to the Virus, CV-19, or the CA

Orders.

          63.   The DFS Response states: "Generally, the presence of a virus does not constitute

direct physical loss or damage to property. By way of example, closing or limiting a business to

prevent the spread of the virus is not physical loss or damage to property." (Emphasis added).

          64.   Defendant HIG prepared a written memorandum to its insurance agents and

representatives on or before March 23, 2020, regarding coverage under the commercial property

policies issued by Sentinel and the Affiliates (the "CV-19 Memo"). A copy of the CV-19 Memo

is attached as Exhibit E.

          65.   In the CV-19 Memo, HIG reiterated to is agents and representatives that its

commercial property policies do not provide business interruption, civil authority, dependent

property, or other coverage for losses related to the Virus: "This coverage is generally designed

to cover losses that result from direct physical loss or damage to property and is not designed to

apply in the case of a virus." (Emphasis added).



                                              - 12 -
       Case 1:20-cv-00520-GWC Document 1 Filed 04/29/20 Page 13 of 24



       66.       Before Plaintiff and other members of the proposed class of policyholders

submitted notice of and information about their claims related to the Virus, CV-19, and the CA

Orders, Defendants had determined not to afford coverage for any such claims.

       67.       When circulating the DFS Response and/or the CV-19 Memo to insurance agents

and adjusters, Defendants had actual knowledge that they had thousands of impacted policyholders

in New York.

       68.       Defendants mailed the DFS Response letters in batches due to the large number of

policyholders.


F.     Coverage Denial for Losses related to Virus, CV-19 and CA Orders

       69.       Consistent with the statements in the DFS Response and the CV-19 Memo,

Defendants have denied coverage to Plaintiff and other policyholders for losses related to the

Virus, CV-19 and/or the CA Orders.

       70.       By letter dated April 22, 2020 (received via email on April 28, 2020), Defendants

HIG and Sentinel issued a written coverage denial to Plaintiff, noting: "We have completed a

review of your loss and determined that since the coronavirus did not cause property damage at

your place of business or in the immediate area, the loss is not covered" ("Coverage Denial"). A

copy of the Coverage Denial is attached hereto as Exhibit F.

       71.       The Coverage Denial received by Plaintiff includes an attachment "Coverage

Decision Details" which sets forth Defendants' analysis of why the Spectrum Business Owner's

Policies and/or Special Property Coverage Form (SS 00 07 07 05) issued in New York do not

afford coverage for losses related to the Virus, CV-19, or the CA Orders.

       72.       The Coverage Denial does not reference any of the facts of Plaintiffs loss.




                                                - 13 -
        Case 1:20-cv-00520-GWC Document 1 Filed 04/29/20 Page 14 of 24



        73.    Defendant Sentinel, upon information and belief at the direction of Defendant HIG,

has refused to make payment to Plaintiff for damages resulting from the Loss which constitutes a

breach of the Policy.

        74.    Defendant Sentinel's refusal to cover the Loss is erroneous and unsupported by the

plain language of the Policy.

        75.    As such, Defendant Sentinel owes Plaintiff insurance coverage and benefits under

the Policy for the Loss, and there is no valid basis for its refusal to issue the same.

        76.     Plaintiff continues to be damaged by Defendant Sentinel's refusal to issue the full

amounts due and owing under the Policy.

        77.    Defendants have denied coverage to Plaintiff and other policyholders for losses

related to the Virus, CV-19, and/or the CA Orders based on their policy interpretation as set forth

in the DFS Response, CV-19 Memo, and the "Coverage Decision Details.

        78.     Upon information and belief, Defendants made coverage decisions concerning

policyholder claims related to the Virus, CV-19, and the CA Orders without consideration of the

unique facts or circumstances of each loss and, rather, adopted a pattern and/or practice to deny

such claims.


                                   CLASS ACTION ALLEGATIONS

        79.     Plaintiff brings this action pursuant Federal Rules of Civil Procedure 23 on behalf

itself and a class consisting of

                a.      all policyholders of all-risk commercial property insurance policies
                        issued by any named Defendant, including policyholders of a
                        Spectrum Business Owner's Policy or a policy that includes or is
                        comprised of Special Property Coverage Form (SS 00 07 07 05);

                b.      whose policies were in effect for any period of time on or after
                        February 15, 2020, and through the end of the (i) declared
                        emergency period or (2) prohibits, limitations or restrictions of

                                                 - 14 -
       Case 1:20-cv-00520-GWC Document 1 Filed 04/29/20 Page 15 of 24



                      business property use under the CA Orders;

               c.     whose policies do not contain the Virus Exclusion or a substantially
                      similar exclusion for a virus as an endorsement; and

               d.     who suffered BI Losses or SL Losses as a result of the Virus, CV-
                      19 or the CA Orders, including policyholders that suspended or
                      reduced business operations at the premises covered by their policy
                      (the "Class").

       80.     Excluded from the Class are Defendants and their members, affiliates, parents,

subsidiaries, officers, directors, employees, successors, or assigns; governmental entities as well

as counsel and court staff assigned to this case and/or their immediate family members. Plaintiff

reserves the right to amend or modify the Class definition.

       81.     FRCP 23(a)(l)- Numerosity. The Class members are so numerous that joinder of

all members is impracticable. Upon information and belief, Defendants have issued thousands of

commercial property insurance policies in New York that contain provisions for business

interruption and related coverage, including the Spectrum Business Owner's Policy and policies

that include Special Property Coverage Form (SS 00 07 07 05).

       82.     FRCP 23(a)(2)- Commonality and Predominance. Common questions of law and

fact exist as to all Class members and predominate over any questions solely affecting individual

Class members. Among the questions of law and fact common to the Class are:

               a.     Defendants issued all risk policies to Class members in exchange for
                      premiums paid and received;

               b.     Plaintiff and members of Class had the use o£iaccess to their
                      property and/or the operation of their business impacted by the CA
                      Orders;

               c.      Defendants' position that the presence of a virus or the reduction of
                       a business relating thereto does not constitute direct physical loss of
                       or damage to property;

               d.     Defendants' interpretation of coverage for losses related to the
                      Virus, CV-19, and the CA Orders as set forth in the DFS Response;

                                               - 15 -
       Case 1:20-cv-00520-GWC Document 1 Filed 04/29/20 Page 16 of 24



               e.      Defendants' "Coverage Decision Details" was uniformly adopted
                       and applied to all policyholder Class members;

               f.      Defendants' knowledge of and failure to adopt the Virus Exclusion
                       in the policies issued to Class members;

               g.      whether the policies issued by Defendants were ambiguous as to
                       coverage for losses arising from the presence of a virus or the
                       limiting or closing of a business to prevent the spread of a virus;

               h.      whether the presence of a person infected with CV-19 at or in the
                       immediate area of an insured premises constitutes a physical loss of
                       or physical damage to property under the policies issued by
                       Defendants;

               1.      whether the closing or limiting of a business to prevent the spread
                       of a virus constitutes a physical loss of or physical damage to
                       property under the policies issued by Defendants;

               J.      Whether New York state laws were violated by the Defendants' acts
                       and/or omissions as alleged herein;

       83.      FRCP 23(a)(3)- Typicality.     The claims of the proposed Class representative

Plaintiff BXI are typical of the claims of the Class members as all Class members were issued the

same or substantially similar commercial property insurance policies by Defendants, including

Spectrum Business Owner's Policy or a policy that includes or is comprised of Special Property

Coverage Form (SS 00 07 07 05), and PlaintiffBXI and members of the proposed class have been

similarly affecteµ by Defendants' wrongful acts complained of herein, including Defendants'

position that the presence of a virus and/or the closing or limiting of a business to prevent the

spread of a virus are "not physical loss or damage to property."

       84.     Fed.R.Civ.P 23(a)(4)- Adequacy of Representation.             The proposed Class

representative, Plaintiff BXI, will fairly and adequately protect the interests of the Class and has

retained counsel competent and experienced in matters involving first part insurance coverage as

well as class actions. Plaintiff has no interests which conflict with the Class. Plaintiff and its



                                               - 16 -
       Case 1:20-cv-00520-GWC Document 1 Filed 04/29/20 Page 17 of 24



counsel will vigorously prosecute this action, and the interests of the Class will be fairly and

adequately protected.

       85.     Fed.R.Civ.P. 23(b)(3)- Superiority. A class action is superior to all other available

methods for the fair and efficient adjudication of this controversy since joinder of all members is

impracticable. Upon information and belief, Defendants have issued in excess of 1,000 commercial

property policies in New York and it is undisputed that the Virus, CV-19, and/or the CA Orders

have impacted every business in New York, including every policyholder in the proposed Class.

       86.     The damages suffered by individual class members will vary and may be relatively

small in comparison to the costs of litigation. As such, the expense and burden of individual

litigation could make it impossible for Class members to individually redress the wrongs done to

them. There will be no unusual difficulty in the management of this action as a class action.

       87.     In the alternative, the Class may be certified under Federal Rule of Civil Procedure

23(b)(l) and/or 23(b)(2) because: (a) the prosecution of separate actions by the individual Class

members would create a risk of varying results and incompatible/inconsistent standards of conduct

for Defendants; (b) the prosecution of separate actions by individual Class members would create

a risk of adjudications with respect to them which would, as a practical matter, be dispositive of

the interests of other Class members not parties to the adjudications, or substantially impair or

impede their ability to protect their interests; and (c) Defendants have acted or refused to act on

grounds generally applicable to the Class, thereby making appropriate final declaratory relief with

respect to the Class as a whole.




                                               - 17 -
       Case 1:20-cv-00520-GWC Document 1 Filed 04/29/20 Page 18 of 24



                                  FIRST CAUSE OF ACTION
                            Breach of Contract and Declaratory Relief

       88.     Plaintiff repeats and re-alleges the preceding paragraphs as if fully set forth and

incorporated herein.

       89.     Plaintiff brings this cause of action on behalf of itself and on behalf of the other

Class members.

       90.     Plaintiff sustained a physical loss of property, BI Losses, SL Losses, and damages

as a result of a covered cause of loss under the Policy.

       91.     Covered Causes of Loss under the policies issued by Defendants to Class members

include physical loss of property resulting from the Virus, CV-19, and/or the CV Orders.

       92.     Defendants had a duty under the Policy to provide coverage for BI Losses, SL

Losses, and damages resulting from a covered cause of loss.

       93.     Plaintiff duly notified Defendants of its claim under the Policy, including for

business income coverage.

       94.     Defendants have refused to pay Plaintiff's BI Losses, SL Losses, and damages.

       95.     Defendants have refused to pay BI Losses, SL Losses, and damages arising from

or relating to the Virus, CV-19, and/or the CA Orders.

       96.     Defendants' failure and refusal to make payments to Plaintiff for the BI Losses, SL

Losses, and other damages constitutes a breach of the Policy.

       97.     Defendants' failure and refusal to make payments to Plaintiff and other Class

members for BI Losses, SL Losses, and damages pursuant to the terms of the policies constitutes

a breach of contract.

       98.     Defendants' conduct has been unreasonable.




                                                - 18 -
          Case 1:20-cv-00520-GWC Document 1 Filed 04/29/20 Page 19 of 24



          99.    Defendants have unreasonably obstructed and prevented Plaintiff and other Class

members from receiving prompt payment for the insurance benefits they are entitled to under the

Policy.

          100.   Defendants breached their duty and obligations of good faith and fair dealing.

          101.   Plaintiff and the other Class members have been damaged by Defendants' wrongful

conduct, including without limitation suffering extra-contractual consequential damages as a result

of Defendants' failure to act promptly and in good faith.

          102.   It was reasonably foreseeable and contemplated by the parties, at the time the Policy

was issued and/or renewed, that the failure to properly investigate a loss/occurrence and the failure

to promptly provide coverage and pay insurance benefits under the Policy would negatively and

adversely affect a policyholder's business operations, including causing delays thereto, thereby

forcing Plaintiff and other Class members to incur additional business interruption losses,

attorneys' fees, and litigation-related expenses.

          103.   Plaintiff and members of the proposed Class have been damaged by Defendants'

wrongful conduct, including that they have sustained foreseeable extra-contractual consequential

damages, including business interruption losses, attorneys' fees, and litigation-related expenses.

          104.   As a result of Defendants' breach and wrongful conduct, Plaintiff and Class

members are entitled to judgment providing declaratory relief of their rights under the Policy,

determining that Defendants are liable to Plaintiff and Class members for breach of contract, and

that Plaintiff and Class members have been damaged and are entitled to judgment against

Defendants in an amount to be determined at trial, but not less than, $7,500,000.00, plus interest.




                                                 - 19 -
       Case 1:20-cv-00520-GWC Document 1 Filed 04/29/20 Page 20 of 24



                                SECOND CAUSE OF ACTION
                              New York General Business Law§ 349

        105.   Plaintiff repeats and re-alleges the preceding paragraphs as if fully set forth and

incorporated herein.

        106.   Plaintiff brings this cause of action on behalf of itself and on behalf of the other

Class members.

        107.   Defendants' statements in the DFS Response sent to policyholders were inaccurate

and misleading.

        108.   Defendants' instructions to insurance agents and representatives that the coverages

under its policies do not apply in the case of a virus were inaccurate and misleading.

        109.   Defendants' inaccurate and misleading statements were relied on by policyholders

and induced them to refrain from filing claims with Defendants.

        110.   Defendants' failure to reasonably investigate the BI Losses and SL Losses and their

refusal to pay insurance benefits through the present has, at the least, been in reckless and/or

grossly negligent disregard of their obligations under each Policy issued to Plaintiff and other Class

members.

        111.   Defendants' actions are consumer oriented inasmuch as the Policy consists of

standard policy forms created, maintained, and issued by Defendants as a group.

        112.   Defendants' actions are consumer oriented inasmuch as the disclaimer letter issued

to Plaintiff consisted of a generic, pre-determined analysis that all claims relating to the Virus, CV-

19, and the CA Orders were denied.

        113.   Defendants pre-determined that as a general rule that their standard form policies

of insurance issued to insureds in New York State simply do not afford coverage for losses

stemming from the Virus, CV-19, and the CA Orders, irrespective of the fact that the policies do

                                                - 20 -
        Case 1:20-cv-00520-GWC Document 1 Filed 04/29/20 Page 21 of 24



not contain a Virus Exclusion.

        114.    Illustrating the pre-determined nature of Defendants' coverage decisions, neither

the denial letter nor the enclosed "Coverage Decision Details" enclosure reference or contain an

analysis of the facts of Plaintiff's loss.

        115.    Further illustrating the pre-determined nature of Defendants' coverage decisions is

the fact that Defendants created a generic policy language enclosure (the so-called Coverage

Decision Details) which is a boilerplate analysis of the policy so that the disclaimer letters could

be generated in a mass-produced, streamlined manner.

        116.    Upon information and belief, each of the Defendants has received claims arising

from or related to the Virus, CV-19, and the CA Orders from other insureds with policies that are

the same as substantially similar to the BXI Policy.

        117.    Upon information and belief, each of the Defendants has issued disclaimer letters

that are the same as, or substantially similar to, the disclaimer letter that was issued to Plaintiff in

this case.

        118.    Defendants' conduct in pre-deciding their coverage position for all, or substantially

all, claims from insureds in New York State stemming from the Virus, CV-19, and the CA Orders

was materially misleading.

        119.    Defendants, by their agents and employees, have perpetuated and continued

perpetuating a scheme by which its insureds are deprived of the full benefit of their policies,

regardless of the fact that the Class's policies do not contain the Virus Exclusion or any exclusions

referencing virus-related losses.

        120.    Upon information and belief, Defendants have instituted a practice, policy, or

procedure by which Defendants intend to deny all, or substantially all, claims stemming from the



                                                 - 21 -
           Case 1:20-cv-00520-GWC Document 1 Filed 04/29/20 Page 22 of 24



Virus, CV-19, and the CA Orders.

           121.   Defendants' practice, policy, or procedure was surreptitiously and purposefully

made without notice or disclosure to Defendants' customers, potential customers, or the public at

large.

           122.   Defendants' practice, policy, or procedure of not covering claims stemming from

viruses is not disclosed within the subject insurance policies, because the policies do not contain

the Virus Exclusion or a similar exclusion for viruses, despite the fact that Defendants are familiar

with the Virus Exclusion. Therefore, Plaintiff and the public at large have been misled in a material

respect.

           123.   Defendants' practice of denying all, or substantially all, claims stemming from the

Virus, CV-19, and the CA Orders was not disclosed to its policyholders until after they had

submitted a claim under a policy. Therefore, Plaintiff and the public at large who have obtained

such policies from the Defendants have been misled in a material respect.

           124.   The aforementioned public-oriented conduct exercised by Defendants is a regular

business practice, policy, or procedure.

           125.   Defendants' aforesaid practice, policy, or procedure is willful, intentional, and

malicious with the ultimate intent and effect of depriving its insureds of the scope and amount of

coverage which they paid and bargained for.

           126.   The aforesaid actions of the Defendants constitute a violation of§ 349 of the New

York General Business Law for which Plaintiff and the Class are entitled to treble damages up to

the sum of $1,000.00 per violation, plus reasonable attorneys' fees.




                                                 - 22 -
        Case 1:20-cv-00520-GWC Document 1 Filed 04/29/20 Page 23 of 24



                                        REQUEST FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of the other Class members,

respectfully requests that the Court:

        a.     Enter an Order certifying the proposed Class, as requested herein, designating

Plaintiff as Class representative, and appointing Plaintiffs undersigned attorneys as Counsel for

the Class;

       b.      Entering judgment on the First Cause of Action in favor of Plaintiff and the Class

members as follows:

                   1.   Determining and declaring that losses sustained by Plaintiff and
                        Class members arising from and relating to the Virus, CV-19
                        and/or the CA Orders are insured losses covered under the Policies
                        issued by Defendants;

               2.       Determining and declaring that Defendants are, jointly and
                        severally, obligated to pay the full amount of BI Losses, SL
                        Losses, and other coverage benefits provided for under the Policies
                        issued to Plaintiff and the Class members with respect to losses
                        arising from or relating to the Virus, CV-19, and/or the CA Orders;
                        and

               3.       Determining liability in favor of Plaintiff and Class members
                        against Defendants, jointly and severally, for breach of contract
                        and awarding damages for losses covered under the Policies in an
                        amount to be determined at trial, but not less than, $7,500,000.00,
                        plus interest.

         c.    Entering judgment on the Second Cause of Action in favor of Plaintiff and Class

members against all Defendants, jointly and severally, in an amount to be determined at trial but

not less than treble damages up to the sum of $1,000.00 per violation, plus interest and reasonable

attorneys' fees;

         d.    Ordering Defendants to pay the legal fees of attorneys' fees and costs of suit;




                                                - 23 -
         Case 1:20-cv-00520-GWC Document 1 Filed 04/29/20 Page 24 of 24



         e.    Ordering Defendants to pay both pre- and post-judgment interest on any amounts

awarded;

         f.    Ordering such other and further relief as may be just and proper.


                                        JURY DEMAND

               Plaintiff, for itself and on behalf of all members of the proposed Class, hereby

demands a trial by jury on all issues of fact and damages claimed in the foregoing complaint.



Dated:     Buffalo, New York
           April29,2020

                                                               TIADIS & GRESENS LLP I
                                                                                    I

                                     By:
                                                arl s C. Ritter, Jr.
                                             Christopher M. Berloth
                                             Thomas D. Lyons
                                             Attorneys for Plaintiff
                                             Buffalo Xerographix Inc.
                                             701 Seneca Street, Suite 750
                                             Buffalo, New York 14210
                                             Tel: (716) 855-1111
                                             critter@dhpglaw.com
                                             cberloth@dhpglaw.com
                                             tlyons@dhpglaw.com




                                              - 24 -
